UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2098



CHARLOTTE MATTHEWS,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY, UNITED STATES DE-
PARTMENT OF HEALTH AND HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   Walter E. Black, Jr., Senior District
Judge. (CA-98-3609-B)


Submitted:   January 16, 2001             Decided:   January 26, 2001


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlotte Matthews, Appellant Pro Se. Nadira Clarke, Special As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charlotte Matthews appeals the district court’s order dis-

missing her employment discrimination complaint.    We have reviewed

the record and the district court’s ruling from the bench and find

no reversible error.   Matthews failed to show that her employer’s

legitimate, nondiscriminatory reason for offering the GS-13 con-

tract specialist positions to other candidates was “unworthy of

credence.”    Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133,     , 120 S. Ct. 2097, 2108 (2000).   She further failed to show

that she suffered an adverse employment action as a result of

filing a charge of discrimination.    See Boone v. Goldin, 178 F.3d

253, 256 (4th Cir. 1999).     Accordingly, we affirm.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                  2